Citation Nr: 1242185	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depression.

2.  Entitlement to a rating in excess of 50 percent for a gynecological disability.

3.  Entitlement to a rating in excess of 30 percent for a headache disability.

4.  Entitlement to a rating in excess of 10 percent for varicose veins of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for varicose veins of the left lower extremity.

6.  Entitlement to a rating in excess of 10 percent for right heel spur.

7.  Entitlement to a rating in excess of 10 percent for left heel spur.

8.  Entitlement to a rating in excess of 10 percent for pelvic adhesions with associated gastrointestinal disability.

9.  Entitlement to a rating in excess of 10 percent for a left knee disability.

10. Entitlement to a compensable rating for temporomandibular joint syndrome (TMJ).

11. Entitlement to a compensable rating for hemorrhoids.

12. Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1995. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

The bilateral varicose veins, bilateral heel spurs, left knee, gastrointestinal disability and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on her part is required.

FINDINGS OF FACT

1.  Throughout the entire period under appellate review, the Veteran's depression has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.

2.  A 50 percent rating has been in effect for the Veteran's total hysterectomy, which included removal of her uterus and both ovaries since September 1, 1995.

3.  The Veteran's headaches are manifested by prostrating attacks; from August 28, 2008, the evidence supports a finding of near-daily prostrating attacks.

4.  Throughout the rating period on appeal, the Veteran's TMJ has been manifested by lateral excursion greater than 4 millimeters, inter-incisal range of motion greater than 40 millimeters and no additional functional loss.

5.  The medical evidence of record does not show that the Veteran's hemorrhoids have been manifested by thrombosis, fissures, persistent bleeding, or anemia at any time during the appeal period; there is also no evidence of excessive redundant tissue.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating in excess of 50 percent for depression have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9434 (2012).

2.  The criteria for a rating in excess of 50 percent for a total hysterectomy have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.7, 4.116, Diagnostic Code 7617 (2012).

3.  The criteria for a 50 percent for headaches from August 28, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

4.  The criteria for a compensable disability rating for TMJ have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2012).

5.  The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Code 7336 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will  seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claims, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a March 2007 letter, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication.  The letter also explained how VA establishes disability ratings and effective dates.  Such communication also informed her of the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied.  Accordingly, no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in April 2007, May 2007 and December 2009.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, her lay assertions and current complaints, and because they describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran submitted a claim for TDIU in January 2007; the RO also addressed her contentions as increased ratings for her current service connected disabilities.

VA clinical records dated from 2007 through 2010 show treatment for various disabilities, to include the issues on appeal.  Of specific relevance in this case, in January 2006 and February 2007, the Veteran reported psychiatric symptoms including depression, poor sleep, low energy and low enjoyment.  She denied suicidal ideation and was not experiencing hallucinations.  She was oriented.  A September 2006 treatment record noted that she was interacting less with people, though she usually maintained interaction with her niece and grandchildren.

Clinical records in April 2006 and June 2006 reveal gastrointestinal complaints, including left lower abdominal pain.  The April report indicated that the abdomen was nontender and nondistended, with normal bowel sounds and no guarding.

On April 2007 mental health VA examination, the Veteran was clean and casually dressed; her speech and psychomotor activity were unremarkable.  She was cooperative, friendly, and attentive, and had a normal affect.  Her mood was anxious, agitated, and dysphoric.  She was oriented in all spheres but displayed a rambling thought process.  There was no noted suicidal ideation, obsessions, ruminations, and paranoid ideation, and no delusions.  Judgment, insight, and impulse control were fair.  She reported chronic sleep impairment; she would sleep for 16 to 18 hours within a 24 hour period a few times a week.  She denied hallucinations and reported irritability and contentious behavior.  She also reported weekly panic attacks that effects her heart rate and breathing.  She denied homicidal ideation.  She reported passive thoughts of suicide (though none within the last year), but indicated that her family and pets are significant barriers to self-harm.  She had become social withdrawn and had difficulty interacting with others due to her irritability.  There was no current suicidal ideation.  Her recent and remote memory was normal.  She had a significant loss of interest in pleasurable activities, including a loss of libido.  The Global Assessment of Functioning (GAF) score was 60.  

On May 2007 general VA examination, the Veteran reported that she still has significant chronic daily intermittent pelvic pain.  She used over the counter Tylenol as needed for pain.  The Veteran also reported having migraine headaches three times a week.  During hot weather the headaches occur almost daily.  She took Tylenol for the headaches and would lay down for treatment at the onset of acute migraine pain.  The headaches typically last at least a few hours to all day long.  She indicated that when she has a headache it is prostrating and she is incapable of doing anything other than sleeping.  

Regarding TMJ, the Veteran reported that she currently has problems with her jaw tightening a couple of times per week and that she would massage the area for relief.  She did not take any medication for the condition.  Regarding her hemorrhoids, she occasionally had to use over the counter cream for relief of pain/itching. 

The Veteran deferred the rectal and gynecological examination.

Regarding the Veteran's gynecological disability, she reported chronic intermittent daily pelvic pain.  Physical examination revealed tenderness to the left lower quadrant and right lower quadrant of her abdomen.

Regarding the Veteran's headaches, physical examination reveals normal sensory and motor exam.

Regarding the hemorrhoid disability, physical examination revealed a normal perineum exam; there was no clinical or diagnostic evidence of hemorrhoids.

The examiner indicated that the Veteran's pelvic adhesions with pain and her migraines prohibited her ability to perform physical work, but she was deemed  capable of at least part-time sedentary employment.  Her other conditions including prior hysterectomy with BSO and pelvic pain, heel spurs, left knee bursitis, irritable bowel syndrome with GERD and hemorrhoids, bilateral varicose veins, all prohibit physical employment but would not prevent at least part-time sedentary employment.  Her TMJ syndrome would not prevent physical or sedentary employment.

On December 2009 VA mental health examination, the Veteran reported daily depression and chronic sleep impairment.  On some days she did not want to get out of bed.  She had no hobbies or leisure activities, and would sleep 12 to 16 hours in a 24 hour period.  She had difficulty concentrating and experienced passive suicide thoughts about once a week.  Socially, she lived with her husband of 32 years; she denied any marital conflict.  She described her relationship with her adult daughter as very good and reported that she got along well with her grandchildren.  

Upon examination, the Veteran was clean and appropriately dressed.  Her speech and psychomotor activity were unremarkable and her affect was appropriate.  Her mood was depressed.  She was oriented in all spheres and her thought process and content were unremarkable.  She denied delusions and hallucinations.  Judgment and insight were fair.  Her behavior was appropriate and she denied homicidal ideation.  Her remote memory was normal, though recent memory was mildly impaired.  The examiner noted that the Veteran exhibited reduced reliability and productivity due to mental disorder symptoms.  GAF score assigned was 60. The examiner noted that the Veteran's occupational functioning was difficult to assess because she had not worked since 1995 due to reasons unrelated to her psychiatric disability.  However, she had good cognitive functioning and her panic attacks were well-controlled with medication, which limited their duration.  The examiner opined that because of the Veteran's difficulty in social interactions, she may have difficulty performing a full-time job, but she should be able to sustain part-time employment.  The examiner indicated, that part-time employment may also have the effect of providing the Veteran with a sense of value and achievement and distracting her from her symptom of depression.

On December 2009 VA dental examination, the Veteran reported daily pain in both temporamandibular joints, but the right side hurt worse.  Both sides had clicking and popping and her jaw locked open a few times a week, in particular with yawning.  The Veteran also reported the area under her chin ached sometimes.  She had difficulty chewing and difficulty opening her mouth.  She reported grinding her teeth and assessed her current pain as 4/10 in intensity.  Examination revealed the maximum incisal opening as being 50 mm; and maximum left and right lateral movement was 8 mm.  

Psychiatric disability

The Veteran contends that a rating in excess of 50 percent is warranted for her depression.

Evaluations of mental health disorders are assigned under the provisions of 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, Code 9434.  

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  

Additionally, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  

In evaluating the present case, the Board finds that the Veteran's depression does not meet the criteria for assignment of the next-higher 70 percent rating.

In light of the above evidence, assignment of the next-higher 70 percent rating is not warranted here.  Indeed, the Veteran's symptoms are not show to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  In so finding, the Board notes that her speech and thought processes were normal, she was fully oriented, and she was consistently shown to have good hygiene and personal appearance.  Moreover, the VA examination results and the VA treatment records show no indication of obsessional rituals which interfere with routine activities.  Additionally, she generally reported good relationships with her husband, adult daughter, niece, and grandchildren.  

In finding against assignment of the next-higher 70 percent rating, the Board also notes that the Veteran has denied hallucinations or delusions.  She also denied 
she denied suicidal ideation in VA treatment reports.  While she reported some suicidal ideation upon formal VA examination, she indicated she had no plan to harm herself.  While the rating criteria do not indicate that such a plan is required, the absence of such does speak to the severity of that symptom- as with any other symptom, the degree of severity serves to indicate the degree of functional impairment that it causes- here there is no showing that the suicidal ideation has 
impacted the Veteran occupationally or socially, beyond the extent to which her impairment is already reflected by the 50 percent evaluation already in effect. 

The evidence also fails to show near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  In this regard, the Veteran has reported a history of panic attacks, but she had not described near-continuous panic.  Records throughout the appeal period, including the VA examination results show that she was able to function independently, appropriately, and effectively.  

Additionally, there is no evidence of impaired impulse control, such as unprovoked irritability with periods of violence.  While she reported that she would quickly become angry and agitated, she denied any periods of violence.  

Additionally, while the Veteran has reported serious concentration and memory problems, treatment reports and evaluations document her memory loss as no more than mild to moderate.  Thus, assignment of a higher evaluation throughout the rating period on appeal is not warranted on this basis.  

The Board has also considered the GAF scores assigned during the period under review.  In this case, as shown, the GAF scores during the period in question were consistently at 60.  Such score is consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, Washington, D.C., American Psychiatric Association, 1995.  Accordingly, a higher rating is not warranted on the basis of the GAF score assigned during the appeal period.  Again, such scores are just one factor for consideration in evaluating a psychiatric disability.  

In conclusion, the Board finds that a rating in excess of 50 percent is not warranted for depression.  "Staged ratings" are not warranted because the schedular criteria for a higher rating were not met at any time during the period under appellate review.  See Hart, 21 Vet. App. at 505.  

Gynecological disability

The Veteran's gynecological disability consists of a total hysterectomy effective from September 1, 1995 (the day after service discharge).  The Veteran's hysterectomy was rated in accordance with Diagnostic Code 7617 for removal of the uterus and two ovaries.  Under this diagnostic code, a 100 percent evaluation is assigned for three months with a 50 percent evaluation thereafter.  38 C.F.R. § 4.116, Diagnostic Code 7617.  In this case, the Veteran underwent the removal of her uterus and ovaries during service.  As noted, a 50 percent rating has been in effect since service separation.  Diagnostic Code 7617 does not provide for an evaluation in excess of that already assigned.  

The Board has considered whether there is any other schedular basis for granting a higher rating other than that discussed above, but has found none.  Her reported pelvic pain is deemed to be a component of the rating already in effect.  

The Board has also considered whether a separate rating is warranted for any complaints of urinary problems as a separate manifestation of the gynecological disability.  See Esteban v. Brown, 6 Vet. App. 259 (1994) (different symptom manifestations of the same disability may be rated separately).  However, there is no evidence that the Veteran has complained of any urinary problems related to her gynecological disability.  Thus, a separate rating for voiding dysfunction or other urinary disability is not warranted.  

In sum, there is no basis for a higher evaluation for the disability in question, over any portion of the rating period on appeal.  

Migraine headaches

In this case, the Veteran is service-connected for headaches, for which is currently rated 30 percent under Diagnostic Code 8100.  Under that code section, migraine headaches with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability rating.  The maximum 50 percent disability rating is warranted where the migraine headaches are with very frequent, completely prostrating, and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2012).

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court).  See Fenderson v. West, 12 Vet. App. 119(1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Having carefully considered the competent medical evidence of record, the Board concludes that the next-higher disability rating of 50 percent for the Veteran's headaches is warranted from August 28, 2008.  On that date, the RO received a statement from the Veteran where she reported that her headaches occurred almost daily, and involves unbearable pain.  Her vision was affected and she would vomit.  She described a migraine that would not subside for 3-4 days.  

Prior to August 2008, it appears that the headaches occurred less than daily.  Indeed, during May 2007 VA examination the Veteran indicated that her headaches occurred nearly every day during hot weather, but otherwise occurred three times per week.  In September 2007, she indicated a frequency of 3 headaches per week.  

The Veteran is competent to report her observable headache symptoms and she is deemed credible here.  Thus, from August 28, 2008, her lay evidence supports a 50 percent evaluation.  In so finding, the Board acknowledges the absence of relevant findings upon VA examination in December 2009, but the overall record, including the lay evidence, is at least in equipoise as to the severity of the headaches.  Accordingly, from August 28, 2008, an award of a 50 percent evaluation is warranted.   This represents the maximum disability rating under Diagnostic Code 8100, and no alternate code sections afford a higher evaluation.

TMJ

The Veteran alleges entitlement to a compensable evaluation for her service-connected jaw disability, characterized by TMJ.

The Veteran's jaw disability is rated by analogy under 38 C.F.R. § 4.150, Diagnostic Code 9905 for limited motion of the temporomandibular articulation.  Under this code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm. 38 C.F.R. § 4.150, Diagnostic Code 9905.

A note to Diagnostic Code 9905 states ranges for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 

The evidence shows that limitation of TMJ motion has never been found on examination.  On December 2009 VA examination inter-incisal motion was in excess of 40 millimeters; hence, the criteria for a 10 percent evaluation are not nearly approximated.  For her part, the Veteran has not reported limited TMJ motion.  

Pain has been demonstrated without additional limitation of motion.  VA policy is to recognize such pain as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59.  The Veteran has been awarded that rating in this case.

Her pain without additional limitation of motion does not warrant a higher rating.  Mitchell v. Shinseki.  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.  There was no evidence of additional functional loss due to pain, fatigue, weakness, lack of endurance or incoordination.  In addition, while the Veteran describes painful episodes of jaw pain, physical examination found no evidence of popping, locking, crepitus or of a temporomandibular joint dysfunction.  The Veteran's statements could be construed as evidence of flare-ups, but she has not reported any additional limitation of TMJ motion during such flare-ups.

The Board has considered whether a compensable evaluation is warranted under other potentially applicable Diagnostic Codes.  Here, however, there is no evidence of loss or malunion of the mandible, maxilla, or other bones in the mouth.  Thus, she does not have oral or dental symptoms contemplated by other rating criteria. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9915.

Hemorrhoids:

The Veteran also seeks entitlement to a compensable evaluation for her service-connected hemorrhoids.  Such hemorrhoids are evaluated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 20 percent evaluation is assigned for external or internal hemorrhoids, with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  A 10 percent evaluation is assigned for hemorrhoids, large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A noncompensable evaluation is assigned for mild or moderate hemorrhoids.  Id. 

The evidence of record, as detailed in pertinent part above, does not show that, at any time during the appeal period, the Veteran had hemorrhoids that were large, thrombotic, or irreducible, or that have excessive redundant tissue.  Moreover, there is no evidence of persistent bleeding, secondary anemia, or fissures.  Upon the VA examinations, physical examination revealed no hemorrhoids.  Consequently, the Board finds that the manifestations of the Veteran's service-connected hemorrhoids do not meet the criteria for a compensable rating under Diagnostic Code 7336 at any time during the appeal period.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate as the symptomatology associated with the disabilities at issue does not present an exceptional or unusual disability picture.  It is acknowledged that, as to the gynecological claim and the headache claim from August 28, 2008, the rating code for application is assigned the maximum available percentage.  However, in the case of the gynecological disability, other code sections, affording separate evaluations, are available upon a showing of certain symptomatology, such as urinary problems.  Such problems have not been demonstrated here.  Moreover, the headache rating at 50 percent already contemplates severe economic inadaptability.  Regarding all other claims, 
schedular evaluations in excess of the presently-assigned ratings are available, but the presently-assigned percent schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed in detail above.  Thus, the schedular criteria warranting higher ratings are not present in this case.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.  


ORDER

A rating in excess of 50 percent for depression is denied.

A rating in excess of 50 percent for a gynecological disability is denied.

A rating in excess of 50 percent for a headache disability from August 28, 2008, is granted, subject to governing criteria applicable to the payment of monetary benefits.

A compensable rating for TMJ is denied.

A compensable rating for hemorrhoids is denied.


REMAND

A review of the Veteran's most recent treatment records document increased complaints with regard to her lower extremities, including bilateral heel spurs and varicose veins, her left knee, and her gastrointestinal disability.  Indeed, she was prescribed a knee brace, new elastic stockings, and different medication for her gastrointestinal disability.  She was last examined for these disabilities in December 2009.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As such, new examinations are necessary to determine the current severity of these disabilities.

Moreover, these disabilities suggest ongoing treatment.  As the most recent VA records associated with the claims file, to include her electronic virtual VA file, are dated through April 2010, any ongoing medical records pertaining to the Veteran's bilateral varicose veins, heel spurs, left knee, and gastrointestinal condition should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the claim for entitlement to TDIU, the Board notes that this issue is inextricably intertwined with these disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).


Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete clinical records of all VA evaluations and/treatment the Veteran has received for her bilateral varicose veins, heel spurs, left knee, and gastrointestinal disorder from April 2010 to the present.

2. The RO should arrange for an appropriate examination of the Veteran to determine the current severity of her service connected bilateral varicose veins, bilateral heel spurs, her left knee disability, and gastrointestinal disability.  The claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.

The examiner must be provided a copy of the criteria for rating varicose veins, heels, knee, and gastrointestinal disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.

The examiner must conduct complete range of motion testing of the left knee.  He or she should indicate whether there is any additional limitation of motion on repetition due to factors such as pain, weakness, fatigability, or incoordination, and if so, such should be expressed in degrees of lost motion.  He or she should also specifically discuss whether there is any additional functional loss attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

The examiner should also state whether it is at least as likely as not that the service-connected disabilities (total abdominal hysterectomy with bilateral salpingoophorectomy, depression, mixed headache syndrome, right and left calcaneus spurs, pelvic adhesions with gastrointestinal symptoms, left knee bursitis, bilateral varicose veins, and hemmorhoids)
preclude her from securing and following substantially gainful employment consistent with her education and training.  

The examiner must explain the rationale for all opinions given.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's increased rating claims, as well as entitlement to TDIU.  If the benefits sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


